Case: 21-30459     Document: 00516329101         Page: 1     Date Filed: 05/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          May 23, 2022
                                  No. 21-30459
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rahsaan Johnson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:03-CR-135-3


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Rahsaan Johnson, federal prisoner # 23433-034, is serving a 300-
   month sentence for conspiracy to distribute five kilograms or more of cocaine
   hydrochloride and 50 grams or more of cocaine base, conspiracy to commit
   money laundering, and use or carrying of a firearm in relation to a drug


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30459      Document: 00516329101          Page: 2   Date Filed: 05/23/2022




                                    No. 21-30459


   trafficking crime causing murder. He appeals the denial of his motion for a
   sentence reduction pursuant to section 404 of the First Step Act of 2018
   (FSA), Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222. Johnson’s eligibility
   for a sentence reduction is not in dispute. At issue is whether the district
   court considered the 18 U.S.C. § 3553(a) sentencing factors and provided a
   sufficient explanation for the denial of Johnson’s motion.
          We review the denial of a motion to reduce a sentence pursuant to the
   FSA for an abuse of discretion. See United States v. Batiste, 980 F.3d 466, 469
   (5th Cir. 2020).    The record reflects that the district court reviewed
   Johnson’s motion, the Government’s opposition, the FSA, and the § 3553(a)
   sentencing factors when concluding that a reduction to Johnson’s 300-month
   sentence was not warranted. The district court’s explanation was sufficient
   for meaningful appellate review. See United States v. Whitehead, 986 F.3d
   547, 551 (5th Cir. 2021); Batiste, 980 F.3d at 479. The district court was not
   required to grant Johnson’s motion due to his eligibility or evidence of post-
   sentencing rehabilitation. See United States v. Jackson, 945 F.3d 315, 321-22
   (5th Cir. 2019). Because Johnson has failed to show that the district court
   committed an error of law or based its decision on a clearly erroneous view of
   the evidence, the judgment of the district court is AFFIRMED.




                                         2